___________

                                    No. 96-2019
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   District of Nebraska.
Theodore James Foster,                  *      [UNPUBLISHED]
                                        *
              Appellant.                *

                                    ___________

                     Submitted:     September 6, 1996

                           Filed:   September 18, 1996
                                    ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Theodore James Foster appeals the 18-month sentence imposed on him
by the district court1 following his guilty plea to being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2).    We affirm.


     Foster argues the district court erred in denying him an acceptance-
of-responsibility reduction under U.S.S.G. § 3E1.1.      We   conclude, however,
that the district court did not clearly err in finding Foster falsely
stated the guns belonged to his son, and thus in refusing to grant Foster
the reduction.     See United States v. Evans, 51 F.3d 764, 766 (8th Cir.
1995) (standard of review); U.S.S.G. § 3E1.1, comment. (n.1(a)) (defendant
who falsely denies relevant conduct which sentencing court determines to
be true has




     The Honorable Lyle E. Strom, United States District Judge for
the District of Nebraska.
acted in manner inconsistent with acceptance of responsibility).    We reject
Foster's argument that the district court erred in not conducting an
evidentiary hearing on the acceptance-of-responsibility reduction, as
Foster did not offer any evidence to support this reduction.       See United
States v. Morales, 923 F.2d 621, 628 (8th Cir. 1991) (defendant bears
burden for establishing acceptance of responsibility).


     Foster also argues that his counsel below was ineffective for not
making the district court aware that she was asking it to grant Foster a
downward departure under U.S.S.G. § 5H1.4 based on Foster's physical
condition.   Although a claim of ineffective assistance of counsel usually
cannot be asserted for the first time on direct appeal, we conclude the
record belies Foster's contention that counsel's performance at the
sentencing hearing was deficient, as counsel asked the court to review
Foster's medical records and specifically made reference to section 5H1.4.
See United States v. Williams, 897 F.2d 1430, 1434 (8th Cir. 1990)
(considering ineffective-assistance claim on direct appeal because record
was fully developed at post-trial hearing).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-